DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 2/16/2021 has been entered and fully considered. Claims 21-33 remain pending in the application, where claims 21-25 have been amended.


Response to Arguments
2- Applicant’s amendments and their corresponding, with respect to the rejection(s) of the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  

3- However, upon further consideration, a new ground of rejection is made over Ricks et al. (PGPUB 2003/0123833) in view of Fujimoto, Ko, Wang and Wach.

4- For a compact prosecution, the Applicants are respectfully invited to request, at their convenience, a telephonic interview with the Examiner before their next response or prosecution step, to examine the options to expedite the resolution of the instant application, if any. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6- Claims 21-22, 25 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ricks et al. (PGPUB 2003/0123833 ), hereinafter Ricks.
As to amended claim 21, Ricks teaches a sensor (Figs. 1-8; since the claim does not positively comprise any energy source nor any energy detector that constitute usually the backbone of a sensor, the following claimed structure appears to be taught by Ricks) comprising: a metal substrate (¶ 16, 21 or 31 for ex.; substrate 30); and a polymer waveguide (waveguide 24), comprising an optical channel (trench or channel of WG 24) and a polymer disposed in the optical channel (24 of which cladding 28 is of polymer materials; ¶ 26, 45); wherein the optical channel is disposed on a top surface of the metal substrate (Figs. 1-5 for ex.), and wherein 
As to amended claim 22, Ricks teaches the sensor of claim 21, wherein the optical channel is disposed across a center of  the top surface of the metal substrate (Figs. 1-, 7-8).

As to amended claim 25, Fujimoto teaches the sensor of claim 21, wherein the metal substrate is coated with a material that has a lower refractive index than the polymer waveguide (¶ 16-17).  
Claim Rejections - 35 USC § 103

7- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art oes not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

8- Claim 24 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks in view of Fujimoto et al. (Patent No. 5465860, cited by Applicants), hereinafter Fujimoto.

As to amended claim 24, Ricks teaches the sensor of claim 21.
metal substrate comprises a metal selected from the group consisting of aluminum, aluminum alloy, silver, silver alloy, and combinations thereof.
However, Fujimoto teaches in the same field of endeavor a similar device wherein the substrate comprises a metal selected from the group consisting of aluminum, aluminum alloy, silver, silver alloy, and combinations thereof (Col 4 ll. 10- 25; col 6, In 37-39 describes the metal layer 502 comprises a sputtered aluminum alloy).  
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application of using the sensor and method of Ricks according to Fujimoto’s suggestions so that the metal substrate comprises a metal selected from the group consisting of aluminum, aluminum alloy, silver, silver alloy, and combinations thereof, for the purpose of conducting a current (Col 4 ll. 10- 25).

9- Claim 23 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks in view of Soane et al. (WO 1997038300, cited by Applicants), herein Soane.

As to amended claim 23, Ricks teaches the sensor of claim 21.
Ricks does not teach expressly wherein the polymer comprises crosslinked polydimethylsiloxane, hydroxy terminated polydimethylsiloxane, and combinations thereof.
However, in a similar field of endeavor, Soane teaches making microchannels and their use in electrophoretic applications (Abstract), wherein a polymer comprises crosslinked polydimethylsiloxane (pg 18, ll. 5-6 describes channels were covered with a film composite of polydimethylsiloxane (PDMS) elastomeric material). 


10- Claims 26-27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks in view of Ko et al. (PGPUB 20110146589, cited by Applicants), herein Ko.

As to claims 26, 27, Ricks teaches the sensor of claim 21.
Ricks does not teach expressly wherein the first fiber optic cable is optically coupled to the polymer waveguide via a ferrule end of a subminiature version A –SMA- connector operably connected to the first fiber optic cable; (claim 27) wherein the second fiber optic cable is optically coupled to the polymer waveguide via a ferrule end of a SMA connector operably connected to the second fiber optic cable.
However, and in the field of optical devices, Ko teaches (Figs. 10 and Abstract) each of the first and the second fiber optic cables is optically coupled to the polymer waveguide via a ferrule end of a SMA connector operably connected to the fiber optic cable (fig 4-5, ¶ 9, 24-25, and 40 describe device 100 consists of fluorocarbon polymer layer 110 (ferrule) bonds fiber cap to the fiber optic (polymer waveguide) connects to optical fiber core 160 via SMA connector. Device 100 when combined, will have two ends and hence having two fiber optic cables 142 as described in ¶ 40). 


11- Claim 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks  in view of Wang et al. (PGPUB 20130253360, cited by Applicants), herein Wang.

As to claim 28, Ricks teaches the sensor of claim 21.
Ricks does not teach expressly wherein expressly further comprising a sensor cap assembly, comprising: a first sensor cap disposed on a top surface of the sensor, comprising: an injection port configured to receive a sample; a septum holder; and a septum; wherein the first sensor cap at least partially seals the polymer waveguide, thereby forming a sensor chamber; a second sensor cap disposed on a top surface of the first sensor cap, comprising: an injection port configured to receive a sample; wherein the injection port of the first sensor cap is aligned with the injection port of the second sensor cap and the sensor chamber such that a sample is delivered through the injection port to the sensor chamber; and wherein the sensor and the sensor cap assembly are coupled via a plurality of fasteners.  
Wang, in the field of integrated analysis device (Figs. 1-11; Abstract), teaches a sensor cap assembly (Fig. 7, ¶ 121; upper cover of sensor gas-chamber 33), comprising: a first sensor 
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application of using the sensor and method of Ricks according to Wang’s suggestions so that further comprising a sensor cap assembly, comprising: a first sensor cap disposed on a top surface of the sensor, comprising: an injection port configured to receive a sample; a septum holder; and a septum; wherein the first sensor cap at least partially 

12- Claims 29-30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks in view of Wang and further in view of Fujimoto.

As to claims 29-30, the combination of Ricks and Wang teaches the sensor according to claim 28.
	Ricks does not teach a sensor assembly comprising: the sensor according to claim 28; a light source optically coupled to the first fiber optic cable; an optical detector optically coupled to the second fiber optic cable; a pump for pumping a sample into the sample chamber, wherein the pump is coupled to the injection port of the second sensor cap via tubing; and a heater thermally connected to the sensor; (claim 30) further comprising a sensor holder configured to receive the sensor.
However, Fujimoto, as presented earlier, teaches a similar optical sensor wherin a light source optically coupled to the first fiber optic cable (Fig 3, col. 1 ll. 65-68, col. 2 ll. 1-5; a single laser 33 is connected to the optical power supply line 31, i.e. first fiber optic line, that connects to waveguide 32); an optical detector optically coupled to the second fiber optic cable (Fig. 3, Col. claim 30) further comprising a sensor holder configured to receive the sensor ((Fig. 3, Col. 2 ll. 1-5; an optical output line 32 tap a small portion of light from source, i.e. this essentially consists of holder to direct the light into waveguide).  
The combination of Ricks and Fujimoto does not teach a pump for pumping a sample into the sample chamber, wherein the pump is coupled to the injection port of the second sensor cap via tubing; and a heater thermally connected to the sensor.  
However, Wang teaches a pump for pumping a sample into the sample chamber (Fig 3; ¶ 115; the miniature vacuum pump 13 used to pump the sample module), wherein the pump is coupled to the injection port of the second sensor cap via tubing (Fig. 7, ¶ 121; a conduit/tube capillary extraction 35 connected to the outlet heating piece 31, i.e. second sensor cap, and towards top surface hole of upper cover of sensor gas-chamber 33, i.e. injection port); and a heater thermally connected to the sensor (Fig. 4, ¶ 118 describes heating rod 21 connected lo the gas buffering chamber 9). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application of using the sensor and method of Ricks according to Fujimoto’s and Wang’s suggestions so that a sensor assembly comprising: the sensor according to claim 28; a light source optically coupled to the first fiber optic cable; an optical detector optically coupled to the second fiber optic cable; a pump for pumping a sample into the sample chamber, wherein the pump is coupled to the injection port of the second sensor cap via tubing; and a heater thermally connected to the sensor; further comprising a sensor holder 

13- Claim 31 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks, Fujimoto and Wang, in view of Ko.

As to claim 31, the combination of Ricks, Fujimoto and Wang teaches the sensor assembly of claim 30.
The combination does not teach expressly wherein the sensor holder comprises: 4Docket No: 117-008; 10738-831a first fiber optic screw hole for receiving a first fiber optic cable screw configured to receive the first fiber optic cable; and a second fiber optic screw hole for receiving a second fiber optic cable screw configured to receive the second fiber optic cable.  
However, Ko teaches a sensor holder comprises: a first fiber optic screw hole for receiving a first fiber optic cable screw configured to receive the first fiber optic cable (Figs. 4-5 and ¶ 9, 24-25, 40;  device 100 consists of SMA connector connecting to optical fiber core 160); and a second fiber optic screw hole for receiving a second fiber optic cable screw configured to receive the second fiber optic cable (Figs 4-5 and ¶ 9, 24-25, 40; device 100 consists of (SMA) connector connecting to optical fiber core 160, i.e. device 100 when combined, will have two ends and hence having two fiber optic cables 142 as described in ¶ 40). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application of using the sensor and method of Ricks, Fujimoto and Wang according to Ko’s suggestions so that the sensor holder comprises: 4Docket No: 117-008; 10738-831a first fiber optic screw hole for receiving a first fiber optic cable screw configured to receive the first fiber optic 

14- Claim 32-33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ricks, Fujimoto and Wang in view of Wach et al. (Patent N. 8948560, cited by Applicants), herein Wach.

As to claim 32, the combination of Ricks, Fujimoto and Wang teaches the sensor assembly of claim 29.
The combination does not teach wherein the optical detector is a spectrometer or a photodetector.
However, Wach teaches, in a field of optical detection systems, an optical detector is a spectrometer or a photodetector (Fig 1, col 7 ll. 26-31; fiber optic system 2700 coupled to the detector with an associated spectrograph, i.e. having a spectrometer). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application of using the sensor and method of Ricks, Fujimoto and Wang according to Wach’s suggestions so that the optical detector is a spectrometer or a photodetector for the purpose of having quantitative analysis of the analyte for sensing applications.  

As to claim 33, the combination of Ricks, Fujimoto and Wang teaches the sensor assembly of claim 29.

Wach teaches that a light source is selected from the group consisting of a halogen lamp, a deuterium lamp, a broad spectrum light emitting diode (LED) source, a single wavelength LED source, a single wavelength laser source, and combinations thereof (Fig. 13 and Col 22 ll. 23-25; the light source is a light emitting diode LED 1405). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application of using the sensor and method of Ricks, Fujimoto and Wang according to Wach’s suggestions so that the light source is selected from the group consisting of a halogen lamp, a deuterium lamp, a broad spectrum light emitting diode (LED) source, a single wavelength LED source, a single wavelength laser source, and combinations thereof, for the purpose of having a highly directional monochromatic light source to improve the quality of sensing measurements of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (see attached Notice of References).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886